Citation Nr: 0011232	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 RO rating decision that denied 
the veteran's application to reopen a claim for service 
connection for defective hearing.  By decision dated July 
1997, the Board reopened and remanded the veteran's claim.


FINDING OF FACT

The veteran's claim for service connection for bilateral 
hearing loss is plausible.


CONCLUSION OF LAW

The record includes evidence establishing a well-grounded 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In this case, the evidence shows that the veteran was exposed 
to acoustic trauma in service.  He has a diagnosis of 
bilateral sensorinerual hearing loss.  Also, in September 
1997, a VA examiner commented that if the veteran was in an 
artillery unit and was subjected to four years of noise, that 
he could be expected to have some loss from this.  The 
evidence of record is sufficient to make the claim plausible 
and, therefore, well grounded.


ORDER

As the claim for service connection for bilateral hearing 
loss is well grounded, the appeal to this extent is allowed 
subject to further action as discussed below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claim was remanded in July 1997 for a VA 
audiological examination to determine the impairment and 
etiology of any hearing loss.  However, as the Court of 
Appeals for Veterans Claims (Court) explained in Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991), the Board may consider 
only independent medical evidence to support its findings.  
The Court went on to say that, if the medical evidence of 
record is insufficient, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
audiological examination.  

At the veteran's September 1997 VA examination, the examiner 
reported five different thresholds at which the veteran was 
able to hear.  The examiner reported the thresholds in 
decibels and corresponded them to the letters "A", "B", 
"C", "D", and "E".  Inasmuch as the thresholds do not 
correspond to the specific frequencies of 500, 1000, 2000, 
3000, and 4000 hertz as required by 38 C.F.R. § 3.385, the 
veteran's claim must be remanded for another VA examination 
which does so.  

Also, the examiner stated that "although conditions during 
testing were quiet, patient reliability for both pure tone 
audiometry and speech audiometry was judged as poor."  On 
remand, the examiner should specifically comment on the 
reliability of the examination results.  If the examination 
is not reliable, the examiner should state a full explanation 
as to what is unreliable about any results, and should offer 
an opinion as to why such results are unreliable.  

Regarding the etiology of any hearing loss found, the 
examiner should offer an opinion as to whether such hearing 
loss is the result of acoustic trauma incurred in World War 
II when the veteran was in the 770th Field Artillery 
Battalion.  

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded to the RO for the 
following:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that copies of 
all current records of treatment of the 
veteran's hearing loss are included in 
the claims folder.  

3.  The veteran should then be scheduled 
for a special VA audiological examination 
to ascertain the nature and likely 
etiology of the any bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination. All 
opinions expressed should be supported by 
reference to pertinent evidence.  The 
examiner should answer the following 
questions:

a.  What is the veteran's hearing 
bilaterally in decibels at the 
frequencies 500, 1000, 2000, 3000, 
and 4000 hertz? (the examiner should 
match the veteran's hearing 
threshold with each of the five 
listed frequencies).  

b.  What are the veteran's speech 
recognition scores bilaterally?

c.  The examiner should specifically 
comment on the reliability of the 
answers to questions (a) and (b).  
If the test results are determined 
to be unreliable, the examiner 
should comment on what parts of the 
results are unreliable, and the 
examiner should proffer an opinion 
as to why he/she thinks the test 
results are unreliable.  

d.  Based on the entire record, 
including the fact that the veteran 
complained of hearing loss only four 
months after leaving service, is it 
at least as likely as not that any 
currently demonstrated hearing loss 
is the result of acoustic trauma 
incurred in World War II, when the 
veteran was in the 770th Field 
Artillery Battalion?

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
bilateral hearing loss, taking into 
consideration the provisions of 
38 U.S.C.A. § 1154 (b), if applicable.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, the RO should issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
they have been given an opportunity to 
submit additional argument, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



